 



Exhibit 10(ee)
CenterPoint Energy, Inc.
Summary of Named Executive Officer Compensation
     The following is a summary of compensation paid to the named executive
officers of CenterPoint Energy, Inc. (the “Company”). For additional information
regarding the compensation of the named executive officers, please read the
definitive proxy statement relating to the Company’s 2008 annual meeting of
shareholders to be filed pursuant to Regulation 14A.
     Base Salary. The following table sets forth the annual base salary of the
Company’s named executive officers effective April 1, 2008:

          Name and Position   Base Salary  
David M. McClanahan
  $ 1,060,000  
President and Chief Executive Officer
       
 
       
Gary L. Whitlock
  $ 505,000  
Executive Vice President
and Chief Financial Officer
       
 
       
Scott E. Rozzell
  $ 475,000  
Executive Vice President, General
Counsel and Corporate Secretary
       
 
       
Thomas R. Standish
  $ 457,000  
Senior Vice President and Group
President — Regulated Operations
       
 
       
Byron R. Kelley
  $ 390,000  
Senior Vice President and Group
President,
Pipelines and Field Services
       

     Short Term Incentive Plan. Annual bonuses are paid to the Company’s named
executive officers pursuant to the Company’s short term incentive plan, which
provides for cash bonuses based on the achievement of certain performance
objectives approved in accordance with the terms of the plan at the commencement
of the year. Information regarding awards to the Company’s named executive
officers under the short term incentive plan is provided in definitive proxy
statements relating to the Company’s annual meeting of shareholders.
     Long Term Incentive Plan. Under the Company’s long term incentive plan, the
Company’s named executive officers may receive grants of (i) stock option
awards, (ii) performance share awards, (iii) performance unit awards and/or
(iv) stock awards. The current forms of the applicable award agreements pursuant
to the Company’s long term incentive plan are included as exhibits hereto.

